DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-25-16 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said screen" in lines 10 and 11. However, the examiner believes the claim should read “said lens”, because “said lens” is moved according to paragraphs 0024-0027 in the instant specification. For purposes of examination, the examiner interprets lines 10 and 11 of claim 10 to read, “and adjusting 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said phone" in line 9.  There is insufficient antecedent basis for this limitation in the claim. However, the examiner believes the claim should read “said tablet computer”, since claim 19 is drawn to a tablet computer. For purposes of examination, the examiner interprets line to read, “said tablet computer”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 4, 6, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Edmonds (US20170013097).

Re claim 1, Edmonds teaches for example in fig. 1 and 5, an accessory for use with a phone having a display screen, the accessory comprising (case for a mobile phone includes a magnification device which is a lens to enlarge images from a display screen of the mobile phone, abstract, paragraph (0002]): a connecter configured for engaging at least a portion of a body of a phone (the magnification device which is a lens is attached to a phone case (connecter), abstract, paragraph (0002]); said connecter having a top portion and a bottom portion (the case has a top and bottom as shown in fig. 1); a lens affixed to said top portion, said lens configured to be selectively moveable to an angle between a first orientation parallel to a screen of said phone and a second orientation perpendicular to said screen (the lens is connected to the top of the case, as shown in fig. 1, using a hinge which allows for a rotation of 180 degrees in relation to the screen (selectively moveable to an angle between a first orientation parallel to the screen and a second orientation perpendicular to said screen), fig. 1, paragraph (0039]); and wherein said angle of said lens provides visual enhancement of information presented on said screen of said phone (the lens is parallel to the screen allowing for magnification as shown in fig. 1, paragraph (0002]).



Re claim 4, Edmonds further teaches for example in fig. 1 and 5, said connecter comprising a clip (the shell case sidewalls provide contractible force to clip the mobile device into place, paragraph [0039]); said top portion and bottom portion of said connecter joined al a hinge (the shell case has a top and bottom cover joined by a hinge, claim 1 of Edmonds); and wherein said clip is configured for clasping an edge of said phone (the sidewalls of the shell case serve as a clip for the phone, paragraph (0033]).

Re claim 6, Edmonds further teaches for example in fig. 1 and 5, said lens being a convex lens (convex lens, paragraph (0038]).

Re claim 19, Edmonds further teaches for example in fig. 1 and 5, an accessory for use with a tablet computer having a display screen, the accessory comprising a case 

Re claim 20, Edmonds further teaches for example in fig. 1 and 5, said connecter comprising a tablet computer case (the lens is attached to a table! case, paragraphs (0002]. (0029]); said bottom portion configured to receive said tablet computer within an internal space (the bottom of the case contains the table! as shown in fig. 1, paragraph (0029]); and said top portion hingedly affixed to said bottom portion and configured to enclose said table! computer within said internal space (the top and bottom of the case are a shell for the phone (configured to enclose the table! within an internal space) .

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Feola et al. (US20130242416).

Re claim 10, Feola et al. teaches for example in fig. 2 and 3, a method of enhancing viewing of a mobile phone device, the method comprising the steps (case for a mobile phone includes a magnification screen, abstract, claim 1 of Feola): providing a connecter configured for engaging the mobile phone device (the magnifying screen is attached to a phone case, claim 1 of Feola), said mobile phone device comprising a casing and a screen, said casing comprising a front face border, side edges, and a back face (the mobile phone being a blackberry which inherently has a screen and a case having a border around the screen, side edges and a back face, abstract), and said connecter comprising a top portion, a bottom portion, and a lens having a hinged connection to said top portion (the case (connecter) has a top and bottom panel and the magnifying screen is connected to the top of the case using a hinge; as shown in fig. 3); engaging said connecter with said mobile phone device such that said top portion is engaged with said front face border, said lens is in proximity with said screen (the magnifying flexible screen disposed on the top panel such that when the top panel is down the magnifying screen covers the screen of the mobile device, claim 1 of Feola), and said bottom portion is engaged with said back face (the bottom panel is on the bottom of the phone as shown in figs 2 and 3, claim 1 of Feola); and adjusting 

Re claim 11, Feola et al. further teaches for example in fig. 2 and 3, said connecter comprising a phone case (the magnifying device is a lens attached to a phone case, abstract, claim 1 of Feola); said bottom portion configured to receive said phone within an internal space (the bottom of the case contains the phone as shown in figs 2 and 3); and said top portion hingedly affixed to said bottom portion and configured to enclose said phone within said internal space (the phone case (configured to enclose the phone within an internal space) having a top portion is able to fold relative to the bottom portion as shown in figs 2 and 3 (hingedly affixed), abstract, claim 1 of Feola).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US20170013097) in view of Shapiro (US5204702).

Re claim 3, supra claim 2.
But, Edmonds fails to explicitly teach said lens comprising a prescription lens.
However, within the same field of endeavor, Shapiro teaches for example, said lens comprising a prescription lens (prescription lens, column 3 lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Edmonds with Shapiro in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user such as a prescription lens.

Re claim 5, supra claim 4.
But, Edmonds fails to explicitly teach said lens comprising a prescription lens.
However, within the same field of endeavor, Shapiro teaches for example, said lens comprising a prescription lens (prescription lens, column 3 lines 15-30).


Re claim 7, supra claim 6.
But, Edmonds fails to explicitly teach said lens being spherical in strength.
However, within the same field of endeavor, Shapiro teaches for example, said lens being spherical in strength (the lens having spherical power, column 3 lines 15-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Edmonds with Shapiro in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user such as a spherical lens.

Re claim 8, supra claim 7.
But, Edmonds fails to explicitly teach said lens comprising a prescription lens.
However, within the same field of endeavor, Shapiro teaches for example, said lens comprising a prescription lens (prescription lens, column 3 lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Edmonds with Shapiro in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user such as a prescription lens.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US20170013097) in view of Shapiro (US5204702) in further view of Feola et al. (US20130242416).

Re claim 9, supra claim 8.
But, Edmonds in view of Shapiro fails to explicitly teach said lens having a power within a range of +1.00 to and including +5.00.
However, within the same field of endeavor, Feola teaches for example, said lens having a power within a range of +1.00 to and including +5.00 (5.0 fold magnification, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Edmonds in view of Shapiro with Feola in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feola et al. (US20130242416) in view of Shapiro (US5204702).

Re claim 12, supra claim 11.
But, Feola et al. fails to explicitly teach said lens comprising a prescription lens.
However, within the same field of endeavor, Shapiro teaches for example, said lens comprising a prescription lens (prescription lens, column 3 lines 15-30).


Re claim 14, supra claim 10.
But, Feola et al. fails to explicitly teach said lens comprising a prescription lens.
However, within the same field of endeavor, Shapiro teaches for example, said lens comprising a prescription lens (prescription lens, column 3 lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. with Shapiro in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user such as a prescription lens.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feola et al. (US20130242416) in view of Edmonds (US20170013097).

Re claim 13, supra claim 10.
But, Feola et al. fails to explicitly teach said connecter comprising a clip; said top portion and bottom portion of said connecter joined al a hinge; and wherein said clip is configured for clasping an edge of said phone.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. with Edmonds in order to gain the advantages of increasing the longevity of the phone by securing it in a case.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feola et al. (US20130242416) in view of Shapiro (US5204702) in further view of Edmonds (US20170013097).

Re claim 15, supra claim 14.
But, Feola et al. in view of Shapiro fails to explicitly teach said lens being a convex lens.
However, within the same field of endeavor, Edmonds teaches for example, said lens being a convex lens (convex lens, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. in view of Shapiro 

Re claim 16, supra claim 15.
But, Feola et al. in view of Shapiro fails to explicitly teach said lens comprises spherical strength.
However, within the same field of endeavor, Edmonds teaches for example, said lens comprises spherical strength (the lens having spherical power, column 3 lines 15-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. in view of Shapiro with Edmonds in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification with increased strength such as a spherical lens.

Re claim 17, supra claim 16.
But, Feola et al. in view of Shapiro fails to explicitly teach said lens comprises a prescription lens throughout the entirety of the lens.
However, within the same field of endeavor, Edmonds teaches for example, said lens comprises a prescription lens throughout the entirety of the lens (prescription lens, column 3 lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. in view of Shapiro 

Re claim 18, supra claim 17.
But, Feola et al. in view of Shapiro fails to explicitly teach said lens having a power within a range of +1.00 to and including +5.00.
However, within the same field of endeavor, Edmonds teaches for example, said lens having a power within a range of +1.00 to and including +5.00 (5.0 fold magnification, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Feola et al. in view of Shapiro with Edmonds in order to gain the advantages of increasing the usefulness of the lens by using a lens magnification specific to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-26-21